Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 22 May 1783
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John


Sir
Amsterdam the 22 May 1783.

In Consequence of yoúr Excellency’s Esteemed Letter of the 13th. Instt. a Credit of £2500—Sterl Will be given in favoúr of Mr. Francis Dana at Petersbourg for accóunt of Congress. not doubting of their Approbation on yoúr Excellency’s proceedings.
We Should be glad to Know if your Excells. intentions are to be Shortly here again, than if yoúr Excellencys Occupations Shall make your Stay any Longer at Paris, if So, you’ll oblige ús Very much in telling ús if it Should be Convenient that we dispatch to yoúr Excellency a Pack of thousand Obligations to Claim his Signature on ’em.

We have the Honour to Remain Very Respectfully. / Sir / Yoúr Excellency’s most obedt. / most humb Servants
Wilhem & Jan Willink
Nics. & Jacob van Staphorst.
de la Lande & fynje

